DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated September 3, 2020 was submitted on November 24, 2020.  Claims 1, 11, 15, 17, 20, 24 and 25 were amended.  Claims 34 and 35 were added.  Claims 26 and 33 have been canceled.  Claims 1-3, 5, 6, 10, 11, 13, 15-22, 24, 25, 34 and 35 are currently pending.
The provisional double patenting rejection (¶ 40 of the Office Action) has been maintained.
The amendments to claims 1, 15 and 24 have overcome the prior art rejections of claims 1-3, 5, 6, 10, 11, 13, 15-22, 24 and 25 (¶¶ 4-38 of the Office Action).  These rejections have therefore been withdrawn.  These claims, however, are subject to a new ground of rejection as detailed below.  New claims 33 and 34 have also been rejected as detailed below.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 10, 11 and 15-21 are rejected under 35 U.S.C. 35 U.S.C. §102(a)(1) as being anticipated by Bravet et al. (U.S. Patent No. 6,265,054 B1, cited in IDS submitted April 3, 2019).
Regarding claim 1, Bravet discloses a process comprising: cold-forming a flat glass substrate into a non-planar shape using a die (column 6, lines 35-40 of Bravet, glass sheets placed in mold and bent using pressure; column 6, lines 27-30 of Bravet, curved shape maintained by injected plastic after cooling); and bonding the cold-formed glass substrate to a non-planar rigid support structure at a plurality of non-planar points using the die (column 6, lines 27-30 of Bravet, plastic injected into mold maintains bent shape of glass sheets when cooled; bonding via at least heat and pressure would necessarily occur between injected and cooled plastic and glass sheets); and attaching a display to at least one of the cold formed glass substrate and the non-planar rigid support structure, such that the display is visible through the cold-formed glass substrate (col. 2, lines 25-29 of Bravet, glazing material can include an insert such as an optical signaling block; an optical signaling block is a display or device for the visual presentation of data).  
Regarding claim 2, Bravet discloses that the die is an injection-molding die, and the bonding is accomplished by injection molding the non-planar rigid support structure onto the cold-formed glass substrate (column 6, lines 27-30 of Bravet, plastic injected into mold and curved shape maintained by injected plastic after cooling) while the die holds the cold-formed glass substrate in the non-planar shape (column 6, lines 35-40 of Bravet, glass sheets placed in mold and bent using pressure).  
Regarding claim 10, Bravet discloses that the cold-formed glass substrate, after bonding to the non-planar rigid support structure, includes an open region not in direct contact with the non-planar rigid support structure, the open region having a curved shape maintained by the non-planar rigid support structure (column 2, lines 25-29, claim 7 of Bravet, plastic can form a frame or rim at periphery of the glazing material).
Regarding claim 11, Bravet discloses that the display is visible through the open region of the cold-formed glass substrate (col. 2, lines 37-44 of Bravet, optical signaling block placed between glass sheets and would necessarily be visible through the glass sheets).  
Regarding claim 15, Bravet discloses an article comprising: a cold-formed glass substrate comprising a non-planar shape and a first major surface and an opposing second major surface, the first and second major surfaces comprising a surface compressive stress that differ from one another (column 6, lines 35-40 of Bravet, glass sheets placed in mold and bent using pressure; column 6, lines 27-30 of Bravet, curved shape maintained by injected plastic after cooling; bent glass sheets would necessarily have different compressive stresses on major surfaces); a non-planar rigid support structure bonded to the first major surface at a plurality of non-planar points (column 6, lines 27-30 of Bravet, plastic injected into mold and cooled maintains bent shape of glass sheets when cooled; bonding via at least heat and pressure would necessarily occur between injected and cooled plastic and glass sheets); and a display attached to at least one of the cold formed glass substrate and the non-planar rigid support structure, such that the display is visible through the cold-formed glass substrate (col. 2, lines 25-29 of Bravet, glazing material can include an insert such as an optical signaling block; an optical signaling block is a display or device for the visual presentation of data).  
Regarding claim 16, Bravet discloses that the non-planar rigid support structure is injection molded onto the cold-formed glass substrate while the cold-formed glass comprises the non-planar shape (column 6, lines 27-30 of Bravet).  
Regarding claim 17, Bravet discloses that the second major surface comprises a coating or surface treatment (col. 6, lines 30-32 of Bravet, resin injected between glass sheets would form a coating of the plastic on a second major surface of the glass sheet).  
Regarding claim 18, Bravet discloses an edge adhesive applied to an edge of an interface between the cold-formed glass substrate and the non-planar rigid support structure (column 1, line 66 – column 2, line 2, adhesive promoter deposited onto glass or introduced into plastic would necessarily be present at interface between glass and plastic to promote adhesion).  
Regarding claim 19, Bravet discloses that the cold-formed glass substrate includes an open region not in direct contact with the non-planar rigid support structure, and the open region has a curved shape maintained by the non-planar rigid support structure (column 2, lines 25-29, claim 7 of Bravet, plastic can form a frame or rim at periphery of the glazing material).  
Regarding claim 20, Bravet discloses that the display is visible through the cold-formed glass substrate (col. 2, lines 37-44 of Bravet, optical signaling block placed between glass sheets and would necessarily be visible through the glass sheets).  
Regarding claim 21, Bravet discloses a coating disposed on the cold-formed glass substrate (col. 6, lines 30-32 of Bravet, resin injected between glass sheets would form a coating of the plastic on the glass sheet).
Claims 24 and 25 are rejected under 35 U.S.C. 35 U.S.C. §102(a)(1) as being anticipated by Kudde (German Patent Publication No. DE 102013214108 A1).
Regarding claim 24, Kudde discloses a vehicle interior comprising: an article disposed on an interior surface of a vehicle ([0001] of Kudde, glass cover for dashboard of motor vehicle), the article comprising: a cold formed glass substrate having opposing major surfaces and a curved shape ([0006] of Kudde, stack of glass sheets with interposed adhesive layers molded into curved shape below glass transition temperature of glass), the opposing major surfaces comprising a surface stress that differ from one another ([0006] of Kudde, cold forming glass would necessarily have opposing major surfaces comprising a surface stress that differ from one another); a rigid support structure having the curved shape and bonded to the cold formed glass substrate (molded glass body of Kudde would necessarily include a cold formed glass substrate and a rigid support structure having the curved shape and bonded thereto; one of the glass layers would be the cold formed substrate which would be bonded via an adhesive layer to the remainder of the molded body which would be the rigid support structure); and a display attached to at least one of the cold-formed glass substrate and the rigid support structure ([0016] of Kudde, pictograms and thin-film sensors integrated into adhesive layers indicating switching status of functional units assigned to the pictograms), wherein the display is visible through the cold-formed glass substrate (display would necessarily be visible through the glass layer adjacent the display), and wherein the cold-formed glass substrate includes an open region not in direct contact with the non-planar rigid support structure, the open region has a curved shape maintained by the rigid support structure (outer glass film attached to remaining layers of molded body or support structure via adhesive layer and therefore not in direct contact with support structure), and the display is laminated to the open region ([0016] of Kudde, pictograms printed on back of top glass film and are therefore laminated to the open region).  
Regarding claim 25, Kudde discloses that the rigid support structure comprises a complex developable surface ([0006] of Kudde, glass bent using cold forming necessarily has a complex developable surface; curved substrate to which the cold formed glass is bonded would therefore also have a complex developable surface); and wherein the cold formed glass substrate has the complex developable surface ([0006] of Kudde, glass bent using cold forming operation; cold formed glass sheet would necessarily have a complex developable surface since no plastic deformation occurs during cold bending of flat sheet).  
Claims 24 and 25 are rejected under 35 U.S.C. 35 U.S.C. §102(a)(2) as being anticipated by Gahagan (U.S. Patent Application Publication No. 2018/0215125 A1).
Regarding claim 24, Gahagan discloses a vehicle interior comprising: an article disposed on an interior surface of a vehicle ([0065] of Gahagan, laminates may be used in vehicle pillars, door side panels, headrests, dashboards which are vehicle interior components), the article comprising: a cold formed glass substrate having opposing major surfaces and a curved shape (Title, [0067], FIG. 4 of Gahagan, cold formed curved thin glass laminate), the opposing major surfaces comprising a surface stress that differ from one another ([0067] of Gahagan, cold forming glass would necessarily have opposing major surfaces comprising a surface stress that differ from one another); a rigid support structure having the curved shape and bonded to the cold formed glass substrate (FIG. 3 of Gahagan, flat substrate #230 bonded to curved substrate #210; [0028] of Gahagan, both substrates may be glass); and a display attached to at least one of the cold-formed glass substrate and the rigid support structure ([0035] of Gahagan, display disposed between the interlayer and the first or second substrate), wherein the display is visible through the cold-formed glass substrate (display would necessarily be visible through the first or second substrates), and wherein the cold-formed glass substrate includes an open region not in 
Regarding claim 25, Gahagan discloses that the rigid support structure comprises a complex developable surface (FIG. 4, [0062] of Gahagan, glass bent using cold forming necessarily has a complex developable surface; curved substrate to which the cold formed glass is bonded would therefore also have a complex developable surface); and wherein the cold formed glass substrate has the complex developable surface (FIG. 4, [0062] of Gahagan, glass bent using cold forming operation; cold formed glass sheet would necessarily have a complex developable surface since no plastic deformation occurs during cold bending of flat sheet).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 10, 13, 15, 18, 19, 34 and 35 are rejected under 35 U.S.C. §103 as being unpatentable over Mairlot (U.S. Patent No. 4,899,507, cited in IDS submitted April 3, 2019) in view of Barton et al. (U.S. Patent Application Publication No. 2007/0210621 A1).
Regarding claim 1, Mairlot discloses a process comprising: cold-forming a flat glass substrate into a non-planar shape using a die (column 3, lines 38-47 of Mairlot, glass sheets cold-curved at temperature significantly less than softening point; FIG. 2 of Mairlot, die used for cold-curving); and bonding the cold-formed glass substrate to a non-planar rigid support structure at a plurality of non-planar points using the die (FIG. 2 of Mairlot, curved edge of glass inserted into 
Mairlot does not specifically disclose attaching a display to at least one of the cold-formed glass substrate and the non-planar rigid support structure such that the display is visible through the cold-formed glass substrate.  Barton, however, discloses a pane of glazing material having an exposed surface and an LED device adhesively attached to the exposed surface (Abstract of Barton).  According to Barton, the glazing pane may be curved (FIG. 2 of Barton).  Also according to Barton, the LED device may be used to convey information ([0005] of Barton).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to attach an LED device to the curved glazed panel of Mairlot in order to provide a glazed panel which can be used to convey information as disclosed by Barton ([0005] of Barton).  
Regarding claim 3, Mairlot discloses that the non-planar rigid support structure is formed prior to the bonding (FIG. 3 of Mairlot), and the bonding comprises using the die to directly bond the cold-formed glass substrate onto the non-planar rigid support structure (FIG. 2 of Mairlot, die used to hold glass sheet in curved form and is therefore used to directly bond the glass to the frame).  
Regarding claim 5, Mairlot discloses applying an adhesive to at least one of the non-planar rigid support structure and the flat glass substrate prior to bonding (col. 4, lines 35-38 of Mairlot, glue can be used between frame and glass).  
Regarding claim 10, Mairlot discloses that the cold-formed glass substrate, after bonding to the non-planar rigid support structure, includes an open region not in direct contact with the 
Regarding claim 13, Mairlot discloses that the glass substrate comprises a strengthened glass (col. 3, line 3, glass is tempered).  
Regarding claim 15, Mairlot discloses an article comprising: a cold-formed glass substrate comprising a non-planar shape and a first major surface and an opposing second major surface, the first and second major surfaces comprising a surface compressive stress that differ from one another (column 3, lines 38-47 of Mairlot, glass sheets cold-curved at temperature significantly less than softening point of the glass; cold-curved glass sheets would necessarily have different compressive stresses on major surfaces); a non-planar rigid support structure bonded to the first major surface at a plurality of non-planar points (FIG. 2 of Mairlot, curved edge of glass inserted into slot in curved frame section #3; col. 4, lines 35-38 of Mairlot, glue can be used between frame and glass).
Regarding claim 18, Mairlot discloses an edge adhesive applied to an edge of an interface between the cold-formed glass substrate and the non-planar rigid support structure (col. 4, lines 35-38 of Mairlot, glue can be used between frame and glass).  
Regarding claim 19, Mairlot discloses that the cold-formed glass substrate includes an open region not in direct contact with the non-planar rigid support structure, and the open region has a curved shape maintained by the non-planar rigid support structure (FIG. 2 of Mairlot). 
Regarding claim 34, Barton discloses that attaching the display to at least one of the cold- formed glass substrate and the non-planar rigid support structure comprises laminating the display to the cold-formed glass substrate ([0069] of Barton).
Regarding claim 35, Barton discloses that the display is laminated to the cold-formed glass substrate ([0069] of Barton).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mairlot in view of Barton as applied to claim 1 above and further in view of Stiles (Stiles Custom Metal, Inc., Installation Recommendations, 2010, https://stilesdoors.com/techdata/pdf/Installation%20Recommendations%20HM%20Windows,%20Transoms%20&%20Sidelites%200710.pdf, cited in previous Office Action).
Regarding claim 6, Mairlot does not specifically disclose, after bonding, applying an adhesive to an edge of an interface between the cold-formed glass substrate and the non-planar rigid support structure.  Stiles, however, discloses applying a bead of sealant at an edge of an interface between a glazing unit and a frame in order to prevent water infiltration (pg. 1, Figure 1B of Stiles).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to apply a bead of sealant to an edge of an interface between the cold-formed glass substrate and the frame in the method of Mairlot in order to prevent water infiltration as taught by Stiles (pg. 1, Figure 1B of Stiles).
Claims 17, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mairlot in view of Barton as applied to claim 15 above and further in view of Demiryont et al. (U.S. Patent No. 5,245,468, cited in previous Office Action).
Regarding claim 17, Mairlot does not specifically disclose that the second major surface of the glass substrate comprises a coating or surface treatment.  Similarly, regarding claim 21, Mairlot does not disclose a coating disposed on the cold-formed glass substrate.  Demiryont, however, discloses an anti-reflective coating for glazing units which reduces reflected light when placed on the interior of the glass (Abstract, col. 4, lines 16-18 of Demiryont).  It would have 
Regarding claim 22, Demiryont discloses that the coating is an ink coating or an antireflective coating (Abstract of Demiryont, anti-reflective coating; claim only requires one of the recited coating types).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 10, 11, 15, 19, 20, 24, 25, 34 and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1, 7, 18, 20, 22 and 23 of copending Application No. 16/344,637 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader and encompass the subject matter of claim 1 of the reference application (i.e., claim 1 of the reference application discloses fixing a first portion of a glass substrate into a first fixed shape and attaching a display to the first portion, dependent claim 7 of the reference application recites that the first fixed shape is formed by cold forming, dependent claim 18 of the reference application discloses bonding the glass to the support structure and dependent claim 21 of the reference application discloses using a die).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments have been fully considered to the extent that they apply to the new grounds of rejection but they are not persuasive.
With regard to the rejection over Bravet, the applicant asserts that the Office has not provided any evidence or specific factual finding to establish that an optical signaling block as disclosed by Bravet is a display (i.e., a device for the visual presentation of data) (pp. 7-9 of the amendment).  Signaling, however, means “transmitting information” and “optical” means relating to sight.  An “optical signaling block” would therefore be a device (i.e., block) that transmits visual (i.e., optical) information (i.e., a display or a device for the visual presentation of data).
The applicant also asserts that Mairlot does not disclose a display as recited in claims 1 and 15 (pg. 9, 3rd full ¶ of amendment).  The rejection of these claims, however, is relying upon the newly cited Barton reference to address this limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746